Citation Nr: 0605806	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
hepatitis C.  


FINDING OF FACT

The veteran's hepatitis C is not etiologically related to 
active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In May 2002 and October 2003 letters, VA informed the veteran 
of the evidence needed to substantiate his claim and the 
veteran was provided an opportunity to submit such evidence. 
The letters informed the veteran of evidence received by VA; 
evidence VA would reasonably seek to obtain (including VA 
treatment reports); and information and evidence for which 
the veteran was responsible (including the name and location 
of any VA facility where the veteran received medical care, 
records from private doctors, or consent forms and contact 
information for private doctors so that VA can request the 
medical report).  The October 2003 letter also asked the 
veteran to provide dates of medical treatment during service; 
statements from persons the veteran knew in service, who knew 
of any disability he had on active duty; records and 
statements from service medical personnel; and medical 
evidence of treatment since military service.  The veteran, 
in effect, was asked to provide any evidence that pertains to 
his claim.  

Additionally, in a February 2005 statement of the case, the 
RO provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied. Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The May 2002 letter provided satisfactory VCAA notice to the 
veteran before issuance of the February 2003 rating decision.  
The timing of the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and any 
deficiency in the content of the notice was cured by the 
issuance of the October 2003 letter and thus was not 
prejudicial to the veteran.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (holding that failure to give requisite 
evidentiary notice prior to a RO decision denying a claim 
required remand, where VA failed to demonstrate that lack of 
such notice was not prejudicial to claimant).  VA has 
provided veteran with every opportunity to submit evidence 
and arguments in support of his claim, and to respond to VA 
notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, an August 2004 
VA examination which addresses the matter of etiology, and VA 
treatment records have been associated with the claims file.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  In October 2004 and November 2004 
statements, the veteran contends that the August 2004 VA 
examination was insufficient to determine the cause of his 
hepatitis C and requested that another examination be 
scheduled.  According to CAVC, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, their knowledge and skill in 
analyzing the data, and the medical conclusion reached.  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, the 
examiner reviewed the veteran's claims file prior to 
examination, and the examiner specifically addressed the 
matter of etiology, adding a follow up opinion in that regard 
in February 2005.  The Board, upon reviewing the examination 
report, along with the other medical evidence, finds that it 
is sufficient to properly adjudicate this matter.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B. Background and Evidence

The veteran served on active duty from December 1972 to 
November 1973.  His service medical records do not contain 
any immunization records and records do not indicate any 
physical problems related to hepatitis C upon discharge in 
October 1973.  The veteran stated to an examiner upon 
discharge that he used LSD, marajuana, hashish, heroin, 
cocaine, and speed from 1971 to 1973 and stated that he quit 
by himself. 

The veteran was diagnosed by VA with hepatitis C in May 1999.  
A July 1999 VA treatment record reported that the veteran had 
a past medical history of hepatitis B and was found to be 
positive for an anti-hepatitis C antigen in May 1999.  In an 
August 2000 VA examination, the veteran denied any 
intravenous drug use.  The examiner also indicated that the 
veteran had gonorrhea in or about 1978 which was treated.  In 
a May 2002 VA treatment record, the veteran reported that he 
began drinking and using drugs at age 17.  In May 2002, the 
veteran reported that he had been through five chemical 
dependency treatments since 1979 with the last treatment in 
1991.  He reported a history of the use of hallucinogens, 
mushrooms, speed, opium, and cocaine between 1970 and 1976.

In his November 2003 statement, the veteran stated that he 
believed he was infected at Lackland Air Force Base in 1972 
by an air gun inoculation; that he could not identify any 
other exposure; and that during the inoculation, a man, three 
persons in front of him in line, was bleeding along with some 
other soldiers who flinched.  He also stated that the air 
guns were not cleaned between use.  

On his November 2003 risk factor questionnaire, the veteran 
denied use of intravenous drugs, admitted to experimenting 
with intranasal cocaine in the past, and denied engaging in 
high-risk sexual activity, stating that he has always been 
fairly monogamous in his relations and all his sexual 
partners were alive and healthy.    

The veteran submitted a copy of House Committee on Veteran's 
Affairs Oversight for Adjudicating Persian Gulf Veterans' 
Disability Claims from July 16, 1998, in which the Non 
Commissioned Officers Association (NOCA), a veteran's service 
organization, stated "[i]mmunizations administered by the 
production line 'air gun' could have transmitted the disease 
[hepatitis C]."  NOCA also stated that they were "not 
prepared, however, to suggest that a presumptive finding be 
enacted for service-connection for veterans with hepatitis 
C," and that "[t]he association does believe though that 
more research is needed." 

A VA examination was accomplished in August 2004.  The VA 
examiner reviewed the claims file and reported that the 
veteran was diagnosed with hepatitis C in 1999.   The 
examiner stated that the only risk factor the veteran could 
identify was air gun immunizations, and that there is no 
medical evidence of disease spread by the type of air guns 
used by the U. S. military.  The examiner identified other 
possible risk factors including illicit drug use, although 
the veteran repeatedly denied parenteral use.  The examiner 
stated that based on the available medical information, she 
was unable to identify a specific cause of the veteran's 
hepatitis C without resorting to speculation.

In January 2005, a nurse practitioner from the veteran's VA 
clinic sent the RO a letter in regard to the veteran's 
hepatitis C.  The practitioner stated that the veteran has 
chronic hepatitis C with cirrhosis and grade 3 inflammation 
of the liver confirmed by a December 2001 liver biopsy, and 
that his "[r]isk factors for acquiring hepatitis C include: 
multiple sexual partners in the mid 1970's with a history of 
sexually transmitted disease."  The practitioner also 
reported that the veteran recalled receiving air gun 
inoculations while in service and that he stated there was 
blood to blood exposure from these inoculations.  The veteran 
denied any history of intravenous drug use, nasal drug use, 
blood transfusions or tattoos.  The practitioner stated that 
"[i]t is difficult to ascertain exactly how [the veteran] 
was infected, but any blood to blood contact is a likely mode 
of transmission."   

In a February 2005 opinion supplementing the August 2004 VA 
examination, the VA examiner stated "no it is not likely the 
air gun injector caused the veteran's hepatitis C."  She 
further stated that although hepatitis is not easily spread 
through sexual intercourse, high risk sexual behavior, 
especially having multiple sexual partners, is associated 
with an increased risk of hepatitis C.     

C. Law and Analysis

The veteran is seeking service connection for hepatitis C.  
The Board has carefully reviewed the evidence and statements 
made in support of the claim and finds that the preponderance 
of the evidence weighs against the veteran's claim.  
Therefore service connection cannot be granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of drug or alcohol abuse by 
the claimant.  38 C.F.R. § 3.301(d) (2005).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  Id; 
See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) 
(2005).  VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

The evidence clearly shows that the veteran has hepatitis C, 
however, service connection is not warranted because 
hepatitis C was not incurred or aggravated during service.  
In the August 2004 VA examination, the examiner identifies 
illicit drug use as a possible risk factor, although the 
veteran denied parenteral drug use.  Service medical records 
identify heroin and cocaine use between 1971 and 1973, and 
the veteran admitted to intranasal cocaine use in his 
November 2003 risk factor questionnaire.  The Board notes 
that a disease incurred during active service as a result of 
drug abuse cannot be service connected.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

A January 2005 letter from a VA nurse practitioner 
specifically identifies multiple sexual partners in the mid 
1970's with a history of sexually transmitted disease as a 
risk factor for the veteran's hepatitis C.  An August 2000 VA 
examination indicates that the veteran had gonorrhea in or 
about 1978, and a July 1999 VA treatment record indicates a 
medical history of hepatitis B.  A February 2005 opinion, 
supplementing the August 2004 VA examination, also notes that 
high risk sexual behavior, especially having multiple sexual 
partners, is a risk factor for hepatitis C.  The Board notes 
that although high risk sexual activity has been identified 
as a risk factor, there is no competent evidence that in-
service sexual activity caused the veteran's hepatitis C. 

The veteran contends that he contracted hepatitis C through 
air gun inoculations given while he was in service, but the 
record contains no probative medical evidence of a nexus 
between in-service inoculations and hepatitis C.  Medical 
evidence on record specifically rejects air gun inoculation 
as a possible risk factor.  In the January 2005 letter, the 
VA nurse practitioner noted that the veteran reported 
receiving air gun inoculations with blood to blood contact, 
and that he denied any history of intravenous drug use, nasal 
drug use, blood transfusions, or tattoos.  Although the 
practitioner stated that any blood to blood contact is a 
likely mode of transmission, she declined to make a statement 
as to etiology other than to state that the veteran indicated 
that there was blood to blood exposure when receiving an air 
gun inoculation in service.  In the August 2004 examination, 
the VA examiner stated that there was no medical evidence of 
disease spread by the type of air guns used by the United 
States military.  The examiner was unable to identify a 
specific cause of the veteran's hepatitis C, but specifically 
discounted the possibility of transmission via air gun.  In a 
February 2005 supplemental opinion, the examiner reemphasized 
that that air gun injection was not a likely cause of the 
veteran's hepatitis C.  

The Board has considered the veteran's claim that his 
hepatitis C was contracted via air gun inoculations in 
service; however, the veteran does not possess the medical 
expertise necessary to render a medical opinion as to either 
the cause or diagnosis of a disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  

The Board notes that the House Committee statement by the 
NOCA, submitted by the veteran off an Internet web site, 
indicates that it air gun immunizations "could" transmit 
hepatitis C, however this report is not a scientific or 
medical report, but is a 1998 statement made by a recognized 
service organization.  The NOCA, in the same report, stated 
that they were not prepared to suggest a presumptive finding 
for service-connection, and that the association believes 
that more research is needed.  The statement cannot be 
considered as competent evidence which addresses the etiology 
of the veteran's hepatitis C.  Where the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494; 38 C.F.R. § 3.159(a)(2); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  The Board finds that a generic 
text, such as the one offered, which does not address the 
facts of this particular veteran's case with a sufficient 
degree of medical certainty, does not amount to competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

D.  Conclusion

Although the veteran has hepatitis C, the record contains no 
competent evidence that hepatitis C is related to service.  
High risk sexual activity was identified as a risk factor for 
the veteran's hepatitis C, and there is no competent medical 
evidence showing that hepatitis C was contracted through air 
gun inoculations.  As such, the veteran has failed to 
establish that disability was incurred or aggravated in 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has 
hepatitis C etiologically related to active service.  The 
appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals














	


 Department of Veterans Affairs


